Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 1 of 33 PageID #: 25




                  EXHIBIT A
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 2 of 33 PageID #: 26
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 3 of 33 PageID #: 27
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 4 of 33 PageID #: 28




                  EXHIBIT B
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 5 of 33 PageID #: 29
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 6 of 33 PageID #: 30
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 7 of 33 PageID #: 31




                  EXHIBIT C
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 8 of 33 PageID #: 32
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 9 of 33 PageID #: 33
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 10 of 33 PageID #: 34




                  EXHIBIT D
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 11 of 33 PageID #: 35
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 12 of 33 PageID #: 36
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 13 of 33 PageID #: 37




                   EXHIBIT E
      Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 14 of 33 PageID #: 38




ARCHER® LX               FOUR-PLACE | SINGLE ENGINE PISTON
                                      Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 15 of 33 PageID #: 39
THE ARCHER® LX IS AMONG ONE OF THE MOST RECOGNIZED SINGLE-ENGINE, FOUR-PLACE AIRCRAFT
AVAILABLE TODAY FOR THE PRIVATE OWNER. WITH A 180-HORSEPOWER LYCOMING ENGINE, ADVANCED
GARMIN G1000 NXI AVIONICS AND LEATHER-APPOINTED, STYLISH INTERIOR, THE ARCHER® LX IS AN
ELEGANT AND RELIABLE AIRCRAFT.

SPECIFICATIONS AND PERFORMANCE                                                                                                                      Max                 Max
                                                                                                                                                   Range            Cruise Speed
PROPELLER                       ENGINE                                 WEIGHTS
Sensenich 2-Blade               Lycoming O-360-A4M                     Maximum Takeoff Weight:                                                    522 nm                128 ktas
Fixed Pitch                     Flat-Rated Horsepower                  2,550 lb | 1,157 kg                                                        967 km              237 km/hr
F U E L C A PA C I T Y          at 180 shp                             Maximum Ramp Weight:
Usable                          DIMENSIONS                             2,558 lb | 1.160 kg                                                       Takeoff               Landing
                                                                                                                                                 Distance              Distance
48 US gal | 182 L               Wingspan: 35 ft 5 in | 10.8 m          Standard Equipped Weight                                               (Over 50’ Obstacle)   (Over 50’ Obstacle)
                                Height: 7 ft 3 in | 2.2 m              1,688 lb | 766 kg
                                Length: 24 ft | 7.3 m                  Standard Useful Load:                                                       1,608 ft             1,400 ft
                                                                       870 lb | 395 kg                                                             490 m                 427 m


S TA N DA R D F EAT U R E S                                                AV I O N I C S E Q U I P M E N T O P T I O N S
• GARMIN G1000 NXi AVIONICS SUITE                                          • Enhanced AFCS Enablement
• Single 10.4” GDU 1050 PFD                                                • Jeppesen ChartView
• Single 10.4” GDU 1050 MFD                                                • SVT - Garmin Synthetic Vision
• Garmin Flite Charts                                                      • TAWS-B (Terrain Awareness and Warning System)
• Garmin SafeTaxi                                                          • Flight Stream 510 with Connext
• GMA 1360 Digital Audio Panel                                             • GDL 69A SXM Satellite Radio / Weather
• GTX 335R Transponder                                                     • GTX 345R Transponder with ADS-B IN and OUT
• Aspen Standby EFD 1000                                                    (Exchange for standard or GTX 335R transponder: ADS-B OUT only)
                                                                           • FlightCom - Rear Seat PTT
                                                                           • BendixKing KR 87 ADF
                                                                           • BendixKing KN 63 DME
OTHER EQUIPMEN T                                                           • GDL 59 WiFi Data Link
                                                                           • Vision 1000 (Appareo flight monitoring system)
• Tail Strobe Light                                                        • GTS 800 Traffic Advisory System
• LED Wing Tip Recognition Lights                                                                                                                                       INTERIOR
                                                                           • GFC 700 Autopilot
• Overhead Air Distribution Blower Fan
• USB Charging Ports
• Cockpit Stowage Pouches (upper and lower)
• CO Detector
                                                                           ADDITIONAL OPTIONS
                                                                           • Lycoming Fuel Injected Engine
                                                                           • Safe Flight Angle of Attack (AOA) System
PA C K A G E O P T I O N S                                                 • Air Conditioning
Piper Aircraft is pleased to offer you bundled options with pricing        • United Kingdom Lighting Package
advantages. Take the uncertainty out of option shopping and allow us       • AmSafe Seatbelt - Pilot and Co-Pilot Positions
to help guide you through the process.
                                                                           Additional Special Options | Quoted upon request

Contact your local Piper dealer partner for more information.

                                                                                                                                                                        AVIONICS
Piper Aircraft, Inc. | 2926 Piper Drive, Vero Beach, FL 32960 | 772.299.2403 | © 2020 Piper Aircraft, Inc.
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 16 of 33 PageID #: 40




                   EXHIBIT F
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 17 of 33 PageID #: 41
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 18 of 33 PageID #: 42




                  EXHIBIT G
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 19 of 33 PageID #: 43
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 20 of 33 PageID #: 44




                  EXHIBIT H
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 21 of 33 PageID #: 45
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 22 of 33 PageID #: 46




                    EXHIBIT I
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 23 of 33 PageID #: 47
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 24 of 33 PageID #: 48
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 25 of 33 PageID #: 49




                    EXHIBIT J
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 26 of 33 PageID #: 50
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 27 of 33 PageID #: 51
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 28 of 33 PageID #: 52
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 29 of 33 PageID #: 53
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 30 of 33 PageID #: 54
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 31 of 33 PageID #: 55
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 32 of 33 PageID #: 56
Case 1:20-cv-01147-RGA Document 1-1 Filed 08/28/20 Page 33 of 33 PageID #: 57
